Citation Nr: 1421086	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  09-49 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, to include as due to exposure to radiation.  

2.  Entitlement to service connection for a psychiatric disorder, to include as due to exposure to radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to June 1976.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In December 2011, the Veteran appeared before a Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  In correspondence dated in March 2014, the Veteran was notified that the Veteran's Law Judge who conducted his December 2011 hearing was no longer employed by the Board, and was offered an opportunity to testify at another hearing.  However, the Veteran did not respond within the allotted 30-day period.  

These matters were previously before the Board in May 2012, at which time the Board found that new and material evidence had not been received to reopen the Veteran's claim for entitlement to service connection for a psychiatric disorder.  The Veteran appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  In April 2013, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand (Joint Motion).  In an April 2013 order, the Court granted the motion, set aside the May 2012 Board decision, and remanded the case to the Board for further appellate review.

The issue of entitlement to service connection for a psychiatric disorder, to include as due to exposure to radiation, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2004 decision, the RO denied entitlement to service connection for a psychiatric disorder, to include as due to exposure to radiation; the Veteran did not file a notice of disagreement, nor was new and material evidence received within the appeal period, and it became final.  

2.  Evidence added to the record since the final denial of entitlement to service connection for a psychiatric disorder, to include as due to exposure to radiation, is new, relates to an unestablished fact necessary to grant the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a psychiatric disorder. 


CONCLUSIONS OF LAW

1.  The July 2004 decision that denied the Veteran's claim for entitlement to service connection for a psychiatric disorder, to include as due to exposure to radiation, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

2.  New and material evidence has been received to reopen the claim for entitlement to service connection for a psychiatric disorder, to include as due to exposure to radiation.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

To reopen a previously denied Board decision, or an RO decision that has become final, new and material evidence must be received.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 3.156(a).  Regardless of the RO's actions, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence presented since the last final denial on any basis will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers that is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996); 38 C.F.R. § 3.156.  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade, 24 Vet. App. at 120.

In July 2004, the RO denied entitlement to service connection for schizoaffective disorder and so informed the Veteran that same month.  He did not disagree with that rating action, nor was new and material evidence submitted within the appeal period, and it thus became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103; see also Bond v. Shinseki , 659 F.3d 1362 (Fed. Cir. 2011).  The evidence considered by the RO consisted of the Veteran's service treatment records, several Internet articles, and a June 1995 VA mental disorders examination report conducted during the development of a prior nonservice-connected pension claim.  The service treatment records showed treatment for anxiety reaction in 1973, as well as a 1974 bill for a private examination for nervous tension.  They also showed a finding of chest discomfort most likely related to stress in 1974.  At separation, a history of anxiety due to long working hours in 1975 was noted; however, no diagnosis of a mental disorder was entered.  The Internet article discussed schizophrenia and electrosensitivity.  The VA mental disorders examination report diagnosed severe schizoaffective disorder.  The RO found that there was no evidence of a chronic mental disability diagnosed during service or within one year of service and no medical evidence associating the condition with radiation exposure in service.  

Evidence added to the record since the July 2004 denial consists of private treatment records dated from 1993, and VA treatment records dated from 2009, as well as hearing testimony provided by the Veteran in December 2011.  The Veteran has also submitted a journal article entitled "Microwave Bioeffect Congruence with Schizophrenia" by John J. McMurtrey, which reviewed the correlation between microwave bioeffects and schizophrenia.  The VA records and the private records contain treatment for psychiatric complaints, to include diagnoses of paranoid-type schizophrenia.  The hearing testimony consists of the Veteran's contentions regarding his disorder and its relationship to his service.  

As discussed in the Joint Remand, the Board finds that the journal article is new and addresses an element previously lacking in the claim, i.e., a correlation between microwave exposure and schizophrenia.  Furthermore, this evidence is presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Thus, the Board determines that new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a psychiatric disorder has been received.  Therefore, the Veteran's petition to reopen his claim for entitlement to service connection for a psychiatric disorder is granted.



ORDER

New and material evidence having been received, the claim for service connection for a psychiatric disorder is reopened, and to that extent, the appeal is granted.


REMAND

The Board's review of the record indicates that a remand is necessary to allow for further development of the record.  The Veteran's personnel records confirm that his military occupational specialty was an automatic tracking radar repairman.  As to the Veteran's claim that his current psychiatric disorder resulted from radiation exposure, the Board notes that the Veteran has claimed that the radiation exposure resulted from microwaves.  The Board observes that the provisions of 38 C.F.R. § 3.311 refer to "ionizing" radiation, and the Court has taken judicial notice that radar equipment emits microwave-type non-ionizing radiation which is not subject to review under the ionizing radiation statute and regulations.  Rucker v. Brown, 10 Vet. App. 67, 69-72 (1997) citing "The Microwave Problem," Scientific American, September 1986; "Effects upon Health of Occupational Exposure to Microwave Radiation (RADAR)," American Journal of Epidemiology, Vol. 112, 1980; and "Biological Effects of Radiofrequency Radiation," United States Environmental Protection Agency, September 1984.

Nonetheless, the Board finds that a remand is necessary to afford the Veteran a VA examination with respect to the etiology of his diagnosed psychiatric disability.  The Board acknowledges that the Veteran was provided with a VA mental disorders examination in June 1995, at which time he was diagnosed as having severe schizoaffective disorder.  However, as emphasized in the April 2013 Joint Motion, the June 1995 examination report did not address the likelihood of an etiological relationship between the Veteran's psychiatric disorder and any in-service non-ionizing radiation exposure, and therefore did not address the arguments raised by the Veteran and the issues contemplated in the aforementioned journal article of record.  Therefore, the Board finds that a VA examination is necessary to assess the nature and etiology of his psychiatric disorder, to include the likelihood that it was caused or aggravated by in-service microwave exposure.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination to assess the nature and etiology of his diagnosed psychiatric disorder.  The claims file must be made available for review, and the examination report should reflect that such review occurred.  Upon review of the record, the examiner should respond to the following:  

a)  Identify all diagnoses appropriate to the Veteran's psychiatric symptoms.  The examiner should address how the symptoms meet the criteria for the diagnosis under the DSM-IV.  See 38 C.F.R. § 4.125.

b)  Is it at least as likely as not (i.e., a 50 percent       probability or more) that any psychiatric disorder is causally or etiologically a result of the Veteran's military service, to include exposure to non-ionizing radiation?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must          be provided. 

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of his claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).

3.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


